DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12 (Examiner assumes since Applicant withdrawn claims 13-16), in the reply filed on 6/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Election/Restrictions requirement is therefore made FINAL.  Claims 13-16 are withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear the relationship of the perimeter, proximal, distal electrode and the biosensor.  Does Applicant mean the biosensor comprise/contains perimeter, proximal, distal electrode? 
Claims 1, 8-9, 12, the phrase “if” renders the claim indefinite since the Examiner is unclear whether limitation follow “if” is/are part of the claim.
Claims 2-7, 10-11, are rejected for being dependent to the rejected claims 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (4,853,638) in view of Sode et al. (US 2019/0064100 A1).
Regarding claim 1, Endou et al. discloses a method for error checking a biosensor, comprising: applying a liquid measuring medium (10) to a perimeter electrode (9b), a proximal electrode (9a), and a distal electrode (9c) on the biosensor; applying an alternating voltage (Element 13) to the perimeter electrode (9b) and the proximal electrode (9a); measuring conductivity (Col. 2 lines 34-44) which is used to determine a first impedance between the perimeter electrode (9b) and the proximal electrode (9a); applying (By element 13) said alternating voltage to the perimeter electrode (9b) and the distal electrode (9c)(Switch 20); measuring conductivity which is used to determine a second impedance (Col. 2 lines 45-51) between the perimeter electrode (9b) and the distal electrode (9c); determining a value using the first impedance and the second impedance.  
Endou et al. does not explicitly disclose a step of providing an error message.
Sode et al. discloses biosing technology based on enzymatic electrochemical impedance measurement, which applying AC voltage to electrodes and measuring impedance (Sode et al.’s fig.  4) and further discloses a step of providing an error message (S05).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the steps of providing an error message as taught by Sode et al. into the system of Endou et al. because such step of providing error message is typical and involves only routine experimental.
Regarding claim 2, the only difference between claimed invention and Endou et al. is that the claimed invention recites perimeter electrode is a sample sufficiency counter electrode; whereas Endou et al. is silent.
Sode et al. discloses biosing technology based on enzymatic electrochemical impedance measurement, which applying AC voltage to electrodes and measuring impedance (Sode et al.’s fig.  4) and further discloses perimeter electrode is counter electrode (Sode et al.’s element 13).
Regarding claim 3, the only difference between claimed invention and Endou et al. is that the claimed invention recites perimeter electrode is a sample sufficiency working electrode; whereas Endou et al. is silent.
Sode et al. discloses biosing technology based on enzymatic electrochemical impedance measurement, which applying AC voltage to electrodes and measuring impedance (Sode et al.’s fig.  4) and further discloses perimeter electrode is working  electrode (Sode et al.’s element 12).
Regarding claims 4-6, the only difference between claimed invention and Endou et al. is that the claimed invention recites the proximal electrode is one of a working electrode or a counter electrode, and the distal electrode is the other of the working electrode or the counter electrode, whereas Endou et al. is silent.
Sode et al. discloses biosing technology based on enzymatic electrochemical impedance measurement, which applying AC voltage to electrodes and measuring impedance (Sode et al.’s fig.  4) and further discloses the proximal electrode is one of a working electrode or a counter electrode (13), and the distal electrode is the other of the working electrode or the counter electrode (12)(Note:  The “or” reads on alternative exclusive embodiments).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the counter electrode, the working electrode and the distal electrode, as taught by Sode et al. into the system of Endou et al. because such electrodes is/are typical of biosensor.
Claim(s) 7-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (4,853,638) in view of Sode et al. (US 2019/0064100 A1) and further in view of Sumioka (US 2017/0082828 A1)
Regarding claim 7, Endou et al. and Sode et al. does not disclose 
Sumioka discloses vibration type driving apparatus, which applying AC input signal between electrodes (Sumioka’s par. [066]) and further discloses the value is a ratio formed between the first impedance and the second impedance (Par. [102]).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the value is a ratio formed between the first impedance and the second impedance, as taught by Sumioka into the system of Endou et al. and Sode et al. because such step involves only routine experimental to perform the calculation.
Regarding claims 8-11, pertinence to the discussion of claim 7 above, the values such as less than 1, greater than 1 is a matter of design choice to perform the calculation and involves only routine.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
June 13, 2022